Exhibit 10.103

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 19th day of April, 2004 by and among INCARA PHARMACEUTICALS CORPORATION,
a Delaware corporation (the “Company”), the “Investors” named in that certain
Purchase Agreement, dated April 19, 2004, by and among the Company and the
Investors (the “Purchase Agreement”), and SCO Securities LLC, a Delaware limited
liability company (the “Placement Agent”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

 

The parties hereby agree as follows:

 

1. Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly Controls, is Controlled by, or is under common Control
with, such person.

 

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share, and any securities into which such shares may hereinafter be
reclassified.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Holders” shall mean the Investors, the Placement Agent and any Affiliate or
permitted transferee thereof who is a subsequent holder of any Investor
Warrants, the Placement Agent Warrants or Registrable Securities.

 

“Investors” shall mean the Investors identified in the Purchase Agreement.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean the shares of Common Stock issuable (i)
pursuant to the Purchase Agreement, (ii) upon the exercise of the Investor
Warrants, (iii) upon exercise of the Placement Agent Warrants, and (iv) issuable
with respect to or in exchange for Registrable Securities; provided, that, a
security shall cease to be a Registrable Security upon sale pursuant to a
Registration Statement.



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such Registration
Statement.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

2. Registration.

 

(a) Registration Statements.

 

(i) Promptly following the closing of the purchase and sale of the securities
contemplated by the Purchase Agreement (the “Closing Date”), but in no event
after May 14, 2004 (the “Filing Deadline”), the Company shall prepare and file
with the SEC one Registration Statement on Form S-1, covering the resale of all
of the Registrable Securities without regard to any limitation on the exercise
of the Investor Warrants or the Placement Agent Warrants. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. The Company
shall use its reasonable best efforts to obtain from each person (other than
Ruffin Woody and Elan Corporation, plc) who has piggyback registration rights a
waiver of those rights with respect to the Registration Statement. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Holders and Placement Agent Counsel prior to
its filing or other submission. If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Holder, as liquidated
damages and not as a penalty, in an amount equal to 1.0% of the aggregate amount
invested by such Holder (for purposes of this Agreement, the Placement Agent
shall be deemed to have invested an amount equal to ten percent (10%) of the
aggregate purchase price of the Shares sold in the Private Placement, and for
all other Holders, the amount invested by a Holder shall include the purchase
price of the Common Stock acquired by such Holder and shall exclude any amount
attributable to the Investor Warrants acquired by such Holder in the Private
Placement) for each 10-day period or pro rata for any portion thereof following
the date by which such Registration Statement should have been filed for which
no Registration Statement is filed with respect to the Registrable Securities.
Such payments shall be in partial compensation to the Holders, and shall not
constitute the Holders’ exclusive remedy for such events. Such payments shall be
made to each Holder in cash. The amounts payable as liquidated damages pursuant
to this paragraph shall be payable in lawful money of the United States, and
amounts payable as liquidated damages shall be paid within two (2) Business Days
of the last day of each such 10-day period during which the Registration
Statement should have been filed for which no Registration Statement was filed
with respect to the Registrable Securities.

 

-2-



--------------------------------------------------------------------------------

(ii) Additional Registrable Securities. Upon the written demand of any Holder
and upon any change in the “Warrant Price” (as that term is defined in the
Investor Warrants and the Placement Agent Warrants) or any change in the number
of “Warrant Shares” (as that term is defined in the Investor Warrants and the
Placement Agent Warrants) purchasable under the Investor Warrants or the
Placement Agent Warrants, as the case may be, such that additional shares of
Common Stock become issuable upon the exercise of any such warrants, the Company
shall prepare and file with the SEC one or more Registration Statements on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
Registration Statement as is then available to effect a registration for resale
of such additional shares of Common Stock (the “Additional Shares”)) covering
the resale of the Additional Shares, but only to the extent the Additional
Shares are not at the time covered by an effective Registration Statement. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Additional
Shares. The Company shall use its best efforts to obtain from each person (other
than Ruffin Woody and Elan Corporation, plc) who has piggyback registration
rights a waiver of those rights with respect to such Registration Statement. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Holders and their counsel prior to its
filing or other submission. If a Registration Statement covering the Additional
Shares is required to be filed under this Section 2(a)(ii) and is not filed with
the SEC within twenty (20) days of the request of any Holder, the Company will
make pro rata payments to each Holder, as liquidated damages and not as a
penalty, in an amount equal to 1.0% of the aggregate amount invested by such
Holder (for purposes of this Agreement, the Placement Agent shall be deemed to
have invested an amount equal to ten percent (10%) of the aggregate purchase
price of the Shares sold in the Private Placement, and for all other Holders,
the amount invested by a Holder shall include the purchase price of the Common
Stock acquired by such Holder and shall exclude any amount attributable to the
Investor Warrants acquired by such Holder in the Private Placement) for each
20-day period or pro rata for any portion thereof following the date by which
such Registration Statement should have been filed for which no Registration
Statement is filed with respect to the Additional Shares. The amounts payable as
liquidated damages pursuant to this paragraph shall be payable in lawful money
of the United States, and amounts payable as liquidated damages shall be paid
within two (2) Business Days of the last day of each such 20-day period during
which the Registration Statement should have been filed for which no
Registration Statement was filed with respect to the Additional Shares.

 

(b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees, but excluding the fees
and disbursements of more than one law firm serving as counsel to the Holders
and more than one law firm serving as counsel to the Placement Agent, and
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.

 

-3-



--------------------------------------------------------------------------------

(c) Effectiveness.

 

(i) The Company shall use its best efforts to have the Registration Statement
declared effective not later than the earlier to occur of (y) 120 days after the
date of filing of such Registration Statement, or (z) five (5) Business Days
following the Company’s receipt of a no-review letter from the SEC relating to
the Registration Statement; provided, however, if the Registration Statement is
not declared effective within the time period set forth above, the Company shall
continue to use its best efforts to have the Registration Statement declared
effective as soon as possible thereafter. If (A) the Registration Statement is
not declared effective in accordance with the preceding sentence, or (B) after a
Registration Statement has been declared effective by the SEC sales cannot be
made pursuant to such Registration Statement for any reason (including, without
limitation, by reason of a stop order, or the Company’s failure to update the
Registration Statement), but except as excused pursuant to subsection (ii)
below, then the Company will make pro rata payments to each Holder, as
liquidated damages and not as a penalty, in an amount equal to 1.0% of the
aggregate amount invested by such Holder (for purposes of this Agreement, the
Placement Agent shall be deemed to have invested an amount equal to ten percent
(10%) of the aggregate purchase price of the Shares sold in the Private
Placement, and for all other Holders, the amount invested by a Holder shall
include the purchase price of the Common Stock acquired by such Holder and shall
exclude any amount attributable to the Investor Warrants acquired by such Holder
in the Private Placement) for each 10-day period or pro rata for any portion
thereof following the date (1) by which such Registration Statement should have
been effective as described in (A) above or (2) sales cannot be made pursuant to
such Registration Statement after it has been declared effective as described in
(B) above (the “Blackout Period”). Such payments shall be in partial
compensation to the Holders. The Blackout Period shall terminate upon (x) the
effectiveness of the Registration Statement in the case of (A) above; and (y)
the Registration Statement again being available for sales by the Holders in the
case of (B) above. The amounts payable as liquidated damages pursuant to this
paragraph shall be payable in lawful money of the United States, and amounts
payable as liquidated damages shall be paid within two (2) Business Days of the
last day of each 10-day period following the commencement of the Blackout Period
until the termination of the Blackout Period.

 

(ii) For not more than twenty-five (25) consecutive days or for a total of not
more than forty-five (45) days in any twenty-four (24) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by terminating or suspending effectiveness of any registration
contemplated by this Section 2, if the disclosure of such material non-public
information at the time is not, in the good faith opinion of the Company, in the
best interests of the Company (an “Allowed Delay”); provided, that the Company
shall promptly (a) notify the Holders in writing of the existence of (but in no
event, without the prior written consent of a Holder, shall the Company disclose
to such Holder any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, and (b) advise the Holders in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay.

 

(d) Underwritten Offering. If any offering pursuant to a Registration Statement
filed pursuant to Section 2(a) hereof involves an underwritten offering, the
Company shall have the right to select an investment banker and manager to
administer the offering, which investment banker or manager shall be reasonably
satisfactory to a majority of the Holders.

 

-4-



--------------------------------------------------------------------------------

3. Company Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

 

(a) use its best efforts to cause such Registration Statement to become
effective and to remain continuously effective for a period that will terminate
upon the date on which all Registrable Securities covered by such Registration
Statement, as amended from time to time, have been sold or at such time as all
Registrable Securities held by all Investors can be sold in any three (3) month
period without regard to the volume limitations of Rule 144 of the 1933 Act;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the period specified in Section 3(a) and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all Registrable Securities;

 

(c) provide copies to and permit Placement Agent Counsel to review each
Registration Statement and all amendments and supplements thereto no fewer than
eight (8) days prior to their filing with the SEC and not file any document to
which such counsel reasonably objects within four (4) days following receipt by
the Holders and counsel designated by the Holders of such Registration Statement
and/or amendments and supplements thereto;

 

(d) send to the Holders and Placement Agent Counsel (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be), at least five (5) copies of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as each Holder
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder, which in any event, shall not exceed ten (10)
Prospectuses;

 

(e) in the event the Company selects an underwriter for the offering, the
Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

 

(f) if required by the underwriter, the Company shall furnish, on the effective
date of the Registration Statement (i) an opinion, dated as of such date, from

 

-5-



--------------------------------------------------------------------------------

independent legal counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the underwriter and (ii) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriter and the Holders;

 

(g) use its reasonable best efforts to prevent the issuance of any stop order or
other suspension of effectiveness and, if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;

 

(h) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Holders and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Holders and do any and all other
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement;

 

(i) cause all Registrable Securities covered by a Registration Statement to be
listed on each securities exchange, interdealer quotation system or other market
on which similar securities issued by the Company are then listed;

 

(j) immediately notify the Holders, at any time when a Prospectus relating to
the Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request of
any such holder, promptly prepare and furnish to such holder a reasonable number
of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing; and

 

(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve (12)
months, beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933 Act
(for the purpose of this subsection 3(k), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).

 

-6-



--------------------------------------------------------------------------------

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Holders, advisors to and
representatives of the Holders (who may or may not be affiliated with the
Holders), and any underwriter participating in any disposition of Common Stock
on behalf of the Holders pursuant to a Registration Statement or amendments or
supplements thereto or any blue sky or other filing, all financial and other
records, all filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Holders or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Holders and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

 

Notwithstanding the foregoing, the Company shall not be required to disclose any
information to any party that the Company deems in good faith to be a competitor
or potential competitor of the Company, and the Company shall not disclose
material nonpublic information to the Holders, or to advisors to or
representatives of the Holders, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Holders, such advisors and representatives with the opportunity
to accept or refuse to accept such material nonpublic information for review.

 

5. Obligations of the Holders.

 

(a) Each Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least fifteen (15) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Holder of the information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement. A Holder shall provide such information to the Company
at least five (5) Business Days prior to the first anticipated filing date of
such Registration Statement if such Holder elects to have any of the Registrable
Securities included in the Registration Statement. For purposes of the first
sentence of this Section 5(a), the methods of distribution to be specified by
the Holders shall include, without limitation, the sale of the Registrable
Securities through (i) options transactions relating to the Registrable
Securities, whether such options are listed on an options exchange or otherwise,
or (ii) short sales of the Registrable Securities. The Registration Statement
shall also provide that, for purposes of the distribution of the Registrable
Securities, the Holders may (i) enter into hedging transactions with
broker-dealers or other financial institutions, which may in turn engage in
short sales of the Registrable Securities and deliver the Registrable Securities
to close out their short positions or (ii) loan or pledge the Registrable
Securities to broker-dealers or other financial institutions, which in turn may
sell the Registrable Securities.

 

-7-



--------------------------------------------------------------------------------

(b) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

(c) In the event the Company, at the request of the Holders, determines to
engage the services of an underwriter, such Holder agrees to enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
dispositions of the Registrable Securities.

 

(d) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event rendering a Registration Statement no longer effective,
such Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Holder’s receipt of copies of the supplemented or amended Prospectus
filed with the SEC and declared effective and, if so directed by the Company,
the Holder shall deliver to the Company (at the expense of the Company) or
destroy (and deliver to the Company a certificate of destruction) all copies in
the Holder’s possession of the Prospectus covering the Registrable Securities
current at the time of receipt of such notice.

 

(e) No Holder may participate in any third party underwritten registration
hereunder unless it (i) agrees to sell the Registrable Securities on the basis
provided in any underwriting arrangements in usual and customary form entered
into by the Company, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) agrees to
pay its pro rata share of all underwriting discounts and commissions.
Notwithstanding the foregoing, no Holder shall be required to make any
representations to such underwriter, other than those with respect to itself and
the Registrable Securities owned by it, including its right to sell the
Registrable Securities, and any indemnification in favor of the underwriter by
the Holders shall be several and not joint and limited in the case of any
Holder, to the net proceeds received by such Holder from the sale of its
Registrable Securities. The scope of any such indemnification in favor of an
underwriter shall be limited to the same extent as the indemnity provided in
Section 6(b) hereof.

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Holder and their respective Affiliates, officers, directors, members,
employees and agents, successors and assigns, against any losses, claims,
damages or liabilities, joint or several, to which such Holder, Affiliate,
officer, director, member, employee, agent, successor or assign may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any

 

-8-



--------------------------------------------------------------------------------

amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for blue sky compliance or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company,
or its directors, officers, employees or agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its directors,
officers, employees or agents and relating to action or inaction required of the
Company or any of them in connection with such registration; or (v) any failure
to use its best efforts to register or qualify the Registrable Securities
included in any such Registration Statement in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on a Holder’s behalf (the
undertaking of any underwriter chosen by the Company being attributed to the
Company) and will reimburse such Holder, and each such officer, director or
member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
conformity with information furnished in writing by such Holder or any such
controlling person specifically for use in such Registration Statement or
Prospectus; provided, further, however, that the foregoing indemnity agreement
with respect to any Registration Statement or Prospectus shall not inure to the
benefit of any Holder or underwriter, or any person controlling such Holder or
underwriter, from whom the person asserting any such losses, claims, damages or
liabilities purchased Registrable Securities, if a copy of the Prospectus (as
then amended or supplemented if the Company shall have furnished to such Holder
or underwriter any amendments or supplements thereto prior to such purchase) was
furnished to such Holder or underwriter by the Company in accordance with
Section 3(d) hereof and not sent or given by or on behalf of such Holder or
underwriter to such person, if required by law so to have been delivered, at or
prior to the written confirmation of the sale of the Registrable Securities to
such person, and if the Prospectus (as to amended or supplemented) would have
completely cured the defect giving rise to such loss, claim, damage or
liability.

 

(b) Indemnification by the Holders. In connection with any Registration
Statement pursuant to the terms of this Agreement, each Holder will furnish to
the Company in writing such information as the Company reasonably requests
concerning such Holder or the proposed manner of such Holder’s distribution for
use in connection with any Registration Statement or Prospectus and agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its Subsidiaries and its and their respective
directors, officers, employees, shareholders and each person who controls the
Company (within the meaning of the 1933 Act) against any losses, claims,
damages, liabilities and expenses (including reasonable attorney fees) resulting
from any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement or Prospectus or preliminary
prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such

 

-9-



--------------------------------------------------------------------------------

Holder to the Company specifically for inclusion in such Registration Statement
or Prospectus or amendment or supplement thereto. In no event shall the
liability of a Holder be greater in amount than the aggregate dollar amount of
the proceeds (net of all expenses paid by such Holder and the amount of any
damages such Holder has otherwise been required to pay by reason of such untrue
statement or omission) received by such Holder upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon advice of its counsel, a conflict of interest exists between
such person and the indemnifying party with respect to such claims (in which
case, if the person notifies the indemnifying party in writing that such person
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person); and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall actually and materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it completely harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a Holder be greater in amount than
the aggregate dollar amount of the proceeds (net of all expenses paid by such
holder and the amount of any damages such Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

-10-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering involving the
Registrable Securities are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control, except with respect to
the limitations on liability of the Holders contained in Section 6(b).

 

7. Miscellaneous.

 

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the then current parties hereto. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of each then current Holder.

 

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10.4 of the Purchase Agreement;
provided, however, as the Placement Agent is not a party to the Purchase
Agreement, any notice or other communication to the Placement Agent shall be
sent to the address for the Placement Agent set forth on the signature page
hereof (which address the Placement Agent may change in accordance with Section
10.4 of the Purchase Agreement).

 

(c) Assignments and Transfers by Holders. A Holder may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Holder to such
person, provided, that, such Holder complies with all applicable laws thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

 

(d) Assignments and Transfers by the Company. This Agreement shall not be
assigned by the Company without the prior written consent of each Holder, except
that without the prior written consent of the Holders, but after notice duly
given, the Company shall assign its rights and delegate its duties hereunder to
any successor-in-interest corporation, and such successor-in-interest shall
assume such rights and duties, in the event of a merger or consolidation of the
Company with or into another corporation or the sale of all or substantially all
of the Company’s assets.

 

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

-11-



--------------------------------------------------------------------------------

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k) Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

[Company Signature Page]

 

IN WITNESS WHEREOF, the Company has executed this Registration Rights Agreement
or caused its duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.

 

The Company:

 

INCARA PHARMACEUTICALS CORPORATION

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

The Placement Agent:

 

SCO SECURITIES, LLC

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

-13-



--------------------------------------------------------------------------------

[Holder Signature Page]

 

IN WITNESS WHEREOF, the undersigned has executed this Registration Rights
Agreement or caused its duly authorized officers to execute this Registration
Rights Agreement as of the date first above written.

 

IF AN INDIVIDUAL:

 

IF A CORPORATION, PARTNERSHIP,

   

TRUST, ESTATE OR OTHER ENTITY:

 

--------------------------------------------------------------------------------

   

(Signature)

 

 

 

--------------------------------------------------------------------------------

   

Print name of entity

 

--------------------------------------------------------------------------------

       

(Printed Name)

 

By:

 

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

 

--------------------------------------------------------------------------------

Address:

 

Address:

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

-14-